Citation Nr: 1645857	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  05-20 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the Veteran is mentally competent to handle disbursement of funds for Department of Veterans Affairs benefit purposes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from October 1954 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of November 2004 and February 2005 by the Department of Veterans Affairs (VA) regional office (RO) in San Juan, Puerto Rico.

In June 2010, the Board granted special monthly pension based upon the need for aid and attendance of another person.  The Board remanded the issue of the Veteran's mental competency for VA purposes for further evidentiary development, including a VA examination.  A supplemental statement of the case of March 2016 determined that the Veteran is not competent to handle disbursement of funds.  The case has been returned to the Board for further appellate consideration.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is clearly shown and supported by definite medical opinion that the Veteran is not competent to manage his own funds without limitation.






CONCLUSION OF LAW

The Veteran is not mentally competent for the purpose of receiving direct payment of his VA benefits.  38 U.S.C.A. §§ 5107, 5502 (West 2014); 38 C.F.R. § 3.353 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

VA must notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  These duties do not apply, however, to competency determinations.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006). Therefore the Board is not required to address the RO's efforts to comply with those provisions with respect to the issue currently on appeal.  The Veteran was notified by letter of November 2004 of VA's proposed action to rate him as incompetent for VA purposes.  VA examined the Veteran in July 2001, June 2002, September 2004, November 2004, and November 2014.  It is also noted that the RO substantially complied with the Board's remand instructions of June 2010.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Law and analysis

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  See 38 C.F.R. § 3.353 (a) (2015).  Rating agencies have the sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits.  See 38 C.F.R. § 3.353(b) (2015); see also, 38 C.F.R. §§ 13.55 (2015).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  See 38 C.F.R. § 3.353(c) (2015).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id 

There is a presumption in favor of competency.  Reasonable doubt regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, will be resolved in favor of competency.  See 38 C.F.R. § 3.353(d) (2015); see also, 38 C.F.R. § 3.102 (2015).

In this case, a rating action proposing a finding of incompetency was issued in November 2004, and the Veteran was notified that he could request a hearing to present evidence or argument on this issue.  In a February 2005 rating decision, the RO found the Veteran was not competent to handle disbursement of funds.

The evidence of record includes service treatment records, VA outpatient treatment records, private medical records, and reports of VA examinations.  A review of the record clearly and convincingly establishes that the Veteran is not competent for the purpose of managing the disbursement of his VA benefit.

In the report of a VA general medical examination of July 2001, it was determined, "On account of this veteran's continuous drinking, he is not considered capable of handling monetary benefits adequately."  A June 2002 VA examination report for aid and attendance or housebound states, "The patient is not considered able to manage his benefit payments."  A June 2002 VA mental disorders examination noted that the Veteran's sister manages his funds, and the Veteran was found to be "marginally competent to handle VA funds."

A September 2004 VA examination for mental disorders except PTSD and eating disorders determined that the Veteran is "not mentally competent to handle monetary benefits" due to memory loss, impaired intellectual functioning, being "very poorly oriented in time,", and his acknowledgement that "whatever money gets into his hand he is going to use for alcohol."  A September 2004 VA examination for aid and attendance or housebound also found that the Veteran "does not appear to be able to manage his benefits and needs supervision."  The diagnosis was schizophrenia.

At a hearing held before a decision review officer at the San Juan RO in November 2005, the Veteran testified that he had stopped drinking alcohol a year and three months ago, that he had never gotten "to the extreme of throwing away all the money" on alcohol, and that his sister is his "caregiver" who "manages the money" that he receives from Social Security.  He also stated with regard to his sister, "She buys my clothes, she takes me to medical appointments, she buys my medicine, she buys me cigarettes."

In November 2014, the Veteran underwent a VA medical examination for mental disorders other than PTSD and eating disorders.  The Veteran reported that he had not drunk alcohol in three years.  The examiner stated that the Veteran is "occasionally disoriented [and] not in full contact with reality."  The examiner cited the Veteran's "neuropsychiatric disorder" and found his alcoholism and mental disorder to be "severe, uncontrolled, persistent and chronic."  In the examiner's opinion, the Veteran's neuropsychiatric disorder had deteriorated all his memories, ability to concentrate, learning capacity, and intellectual functioning.  The Veteran was found to be easily distracted and absent-minded.  The examiner diagnosed the Veteran as currently having 1) alcohol use disorder, in remission and 2) unspecified depressive disorder.  As a result of the latter disabilities, the Veteran was considered to have total occupational and social impairment.  Upon examination, the Veteran was found to be "mentally uncompetent," and it was specifically determined by the examiner that the Veteran is not capable of managing his financial affairs.  The Veteran reported that he is not currently in charge of his financial affairs and that he wished to "continue to be financially monitored" by his daughter.

As outlined above, the Veteran has cognitive impairment, including difficulty with memory and concentration.  The Veteran states that his sister and daughter have managed his financial affairs and that he wishes to continue to be financially monitored.  Here, the presumption of competency is rebutted by the most probative evidence.  This evidence is clear and convincing.  The competent and probative evidence overwhelmingly indicates that the Veteran is incapable of managing his finances.  See 38 C.F.R. § 3.353 (a) (2015).


ORDER

The Veteran is incompetent to manage his own affairs, including disbursement of funds without limitation, and the appeal as to incompetency is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


